Citation Nr: 0033810	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-19 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle injury with arthritis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from December 1970 
to December 1973 and from June 1980 to March 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of a regional office of the Department 
of Veterans Affairs (VA).  The RO entered a decision in June 
1999 determining that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for residuals of a left ankle injury with 
arthritis.  The RO also determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for bilateral pseudophakia.  
Additionally, entitlement to service connection for post-
traumatic stress disorder was denied.  Further, entitlement 
to nonservice-connected pension benefits was granted.  

A notice of disagreement (NOD) with the above-referenced 
adverse determinations, dated July 7, 1999, was received from 
the veteran's representative.  A July 23, 1999 statement of 
the case addressed the issues which were the subject of 
adverse determinations by the RO in June 1999.  Thereafter, 
the veteran, in August 1999, submitted his formal appeal (VA 
Form 9) to the Board.  In his VA Form 9, he stated 
specifically that he was appealing the issue of the denial of 
his application to reopen a claim of service connection for a 
left ankle disorder with arthritis.  The VA Form 9 makes no 
reference to adverse determinations rendered as to other 
issues by the RO in June 1999.  Accordingly, the issue of the 
newness and materiality of evidence to reopen the claim of 
service connection for residuals of a left ankle injury with 
arthritis is the only issue which has been perfected for 
appeal.


REMAND

In the July 7, 1999 NOD, the representative requested that 
the veteran be scheduled for a hearing before an RO hearing 
officer.  The veteran made an identical comment in his NOD 
received by the RO on the same date.  In his VA Form 9, the 
veteran specified that he did not want a Board hearing.  
However, neither the veteran nor his representative submitted 
any correspondence, subsequent to the July 7, 1999 NOD, 
withdrawing the request for a hearing before an RO hearing 
officer.


In view of the foregoing, the case is REMANDED for the 
following actions:


1.  The veteran should be scheduled for a 
hearing before an RO hearing officer.  

2.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  No action is 
required of the appellant until notified.  
The purpose of this remand is to ensure 
due process of law.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


